IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Richard A. Spradlin,                    :
                        Petitioner      :
                                        :
                  v.                    :
                                        :
Unemployment Compensation               :
Board of Review,                        :
                    Respondent          :   No. 159 C.D. 2019
                                        :
Richard A. Spradlin,                    :
                        Petitioner      :
                                        :
                  v.                    :
                                        :
Unemployment Compensation               :
Board of Review,                        :   No. 160 C.D. 2019
                    Respondent          :   Submitted: July 26, 2019


BEFORE:     HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE ANNE E. COVEY, Judge
            HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                 FILED: August 16, 2019


            Richard A. Spradlin (Claimant) petitions this Court, pro se, for review of
the Unemployment Compensation (UC) Board of Review’s (UCBR) December 19,
2018 orders reversing the Referee’s decisions, thereby denying him additional Trade
Readjustment Allowance (TRA) benefits for claim weeks ending March 17, March 24
and March 31, 2018, and ordering him to repay a $573.00 non-fraud overpayment.
Claimant presents one issue for this Court’s review: whether the UCBR erred by
concluding that Claimant was enrolled in training part-time during the claim weeks
ending March 17, March 24 and March 31, 2018.
               Claimant had been employed by Hyundai Rotem. Claimant applied for
and received UC benefits from October 16, 2016 through April 22, 2017. In June 2017,
Claimant was approved to receive Trade Adjustment Assistance (TAA) pursuant to
Section 236 of the Trade Act of 1974 (Trade Act),1 19 U.S.C. § 2296, to attend an
advanced information technology program at Delaware County Community College –
Media (DCCC) from September 2017 to August 2019. See Certified Record (C.R.)
Item 3 (Approval of Request by Worker for Training Approval and Allowances While
in Training). The Department of Labor and Industry’s (Department) TRA Claim File
Inquiry Record reflects that Claimant had been receiving $573.00 weekly TRA
payments since the claim week ending June 17, 2017. C.R. Item 1 (Claim Records) at
12-15.
               On March 22, 2018, Claimant submitted a TRA Benefits Claim Form to
the Department’s UC Service Center (UC Service Center) for weeks ending March 10
and March 17, 2018, and was approved and paid $573.00 for each of those weeks. See


       1
        Act of January 3, 1975, P.L. 93-618, 19 U.S.C. §§ 2101-2479b, as amended by the Trade
Adjustment Assistance Reauthorization Act of 2015, Act of June 29, 2015, P.L. 114-27, 19 U.S.C.
§§ 2271-2323.
               The Trade Act established several federal programs to provide benefits
               to American workers adversely affected by foreign imports. One
               program under the Trade Act is the [TRA] program, which in part pays
               cash benefits for costs associated with training, job searches, and
               relocation so displaced workers can quickly return to the workforce.
               The TRA benefits program is administered through the cooperation of
               the state agencies responsible for the administration of their state’s
               [UC] system and the United States Department of Labor [].
Hall v. Unemployment Comp. Bd. of Review, 42 A.3d 1204, 1205 n.1 (Pa. Cmwlth. 2012) (citations
omitted). A “[c]laimant is entitled to additional TRA benefits for the period that follows the last week
of entitlement to basic TRA.” Wilkinson v. Unemployment Comp. Bd. of Review, 688 A.2d 1243,
1245 (Pa. Cmwlth. 1997).
                                                   2
C.R. Item 2 (TRA Benefits Claim Forms) at 1-2. On March 30, 2018, Claimant
submitted a TRA Benefits Claim Form to the UC Service Center seeking additional
TRA benefits for weeks ending March 24 and March 31, 2018. See C.R. Item 2 (TRA
Benefits Claim Forms) at 3-4. On April 3, 2018, the UC Service Center denied
Claimant TRA benefits for the week ending March 17, 2018 because he was “not
participating in training that [was] full[-]time during the week[] claimed[,]” pursuant
to Sections 233(a)(3) and 236(g) of the Trade Act.2                C.R. Item 7 (Notices of
Determination) at 4. Also on April 3, 2018, the UC Service Center issued Claimant a
notice of non-fraud overpayment for the $573.00 he received for the week ending
March 17, 2018. See C.R. Item 7 (Notice of Determination) at 1. On April 4, 2018,
the UC Service Center denied Claimant TRA benefits for the weeks ending March 24
and 31, 2018 because he was “not participating in training that [was] full[-]time during
the week(s) claimed[,]” pursuant to Sections 233(a)(3) and 236(h) of the Trade Act.
C.R. Item 7 (Notices of Determination) at 6.
              On April 11, 2018, Claimant appealed from the UC Service Center’s April
3 and 4, 2018 determinations, and a Referee hearing was held on June 14, 2018. 3 On
June 21, 2018, the Referee reversed the UC Service Center’s April 3, 2018
determination, concluding that Claimant was entitled to TRA benefits for the claim
week ending March 17, 2018 and, since Claimant was entitled to the TRA benefits,
there was no overpayment. See C.R. Item 13 (Referee’s Decision, Appeal No. 2092).
The Referee also reversed the UC Service Center’s April 4, 2018 determination,
concluding that Claimant was entitled to TRA benefits for the weeks ending March 24

       2
          19 U.S.C. §§ 2293(a)(3) (relating to TRA limitations), 2296(h) (redesignated as 2296(g),
related to training).
        3
          The Department designated Claimant’s appeal from the UC Service Center’s April 3, 2018
TRA denial and overpayment notices Appeal No. TRA-18-09-H-2092, and Claimant’s appeal from
the April 4, 2018 TRA denial Appeal No. TRA-18-09-H-2097. The matters were consolidated for
hearing purposes.
                                                3
and 31, 2018. See C.R. Item 13 (Referee’s Decision, Appeal No. 2097). The
Department appealed from each Referee decision to the UCBR. On December 19,
2018, the UCBR reversed the Referee’s decisions, holding that Claimant was not
entitled to TRA benefits and he had to repay the $573.00 overpayment for the week
ending March 17, 2018. Claimant appealed from each UCBR order to this Court.4
              Attached to Claimant’s petitions for review to this Court were copies of a
January 4, 2019 letter from DCCC confirming Claimant’s full-time training enrollment
status for the subject claim weeks. On April 3, 2019, the Department filed Motions to
Strike Extra-Record Evidence (Motions) in each appeal. By April 29, 2019 order, this
Court directed that the Motions be considered with the merits of Claimant’s appeals.
              Claimant argues that the UCBR erred by concluding that he was a part-
time student during the claim weeks ending March 17, March 24 and March 31, 2018
and, thus, ineligible for TRA benefits. Claimant specifically asserts that he was a full-
time student at DCCC and, therefore, entitled to TRA benefits for those weeks.
              Initially, Section 231 of the Trade Act authorizes TAA to be paid to
adversely affected workers who are “enrolled in a training program approved by the
Secretary of Labor (Secretary) under Section 236(a) of the [Trade Act5] . . . .” 19
U.S.C. § 2291(a)(5). Section 236(a) of the Trade Act states that, if an adversely
affected worker qualifies, “the Secretary shall approve [] training for the worker. Upon
such approval, the worker shall be entitled to have payment of the costs of such training


       4
         “Our scope of review is limited to determining whether constitutional rights were violated,
whether an error of law was committed, or whether the findings of fact were unsupported by
substantial evidence. Section 704 of the Administrative Agency Law, 2 Pa.C.S. § 704.” Turgeon v.
Unemployment Comp. Bd. of Review, 64 A.3d 729, 731 n.3 (Pa. Cmwlth. 2013).
       Claimant appealed from UCBR Decision Appeal No. 2092 to this Court at 159 C.D. 2019,
and from UCBR Decision Appeal No. 2097 at 160 C.D. 2019. On March 19, 2019, this Court
consolidated Claimant’s appeals.
       5
         19 U.S.C. § 2296(a).

                                                 4
(subject to the limitations imposed . . . ) paid on the worker’s behalf by the Secretary
directly or through a voucher system.” 19 U.S.C. § 2296(a). Section 236(g)(1) of the
Trade Act provides that “[t]he Secretary may approve full-time or part-time training
for an adversely affected worker under [Section 236(a) of the Trade Act].” 19 U.S.C.
§ 2296(g)(1). However, although TAA may be paid for full or part-time training,
Section 236(g)(2) of the Trade Act clarifies that “a worker participating in part-time
training approved under [Section 236(a) of the Trade Act] may not receive a [TRA]
under [Section 231 of the Trade Act].” 19 U.S.C. § 2296(g)(2). Accordingly, a TAA-
eligible worker must be training full-time in order to qualify for TRA.
             Here, the parties do not dispute that Claimant is an adversely affected
worker approved by the Secretary for TAA. The only issue is whether Claimant was
enrolled full-time in training at DCCC during the weeks ending March 17, 24 and 31,
2018 and, thus, was eligible for TRA benefits during those three weeks.
             At the hearing, the Department offered Claimant’s Weekly Request for
Allowances by Worker in Training form submitted to the UC Service Center on or
about March 26, 2018 by DCCC Training Official Robert Wrease (Wrease), seeking
Claimant’s subsistence allowance for the March 18 to March 24, 2018 training week.
See C.R. Item 4 at 1-2. The Department also offered into evidence Claimant’s Weekly
Request for Allowances by Worker in Training form signed and submitted by Wrease
to the UC Service Center on or about April 2, 2018, seeking subsistence allowance for
the March 25 to March 31, 2018 training week. See C.R. Item 4 at 3-4. In addition,
the Department offered a progress note created by the CareerLink Workforce
Development Staff on March 13, 2018 that reflected:

             Email sent to the [UC Service Center] from [Wrease] stating
             that on [March 12, 2018], [Claimant] informed [DCCC], that
             due to medical reasons he has to drop the upcoming Cisco
             Certification Course. The change will put him at part-time

                                           5
             enrollment status and might require an extension of his
             program and date ([August 22, 2019]).

C.R. Item 5 (Case Progress Note) at 1.
             UC Service Center representative Debra Botti (Botti) testified for the
Department that Claimant was enrolled in training only part-time, as evidenced by the
Department’s CareerLink Trade Attendance form, which reflects under the heading
“Participation and Attendance in Training” that “[t]his attendance form was submitted
for a part-time training approval.” C.R. Item 5 (Trade Attendance Form) at 2-3; see
also C.R. Item 12 (Notes of Testimony, June 14, 2018 (N.T.)) at 18-19. Botti also
noted that the “Part-Time” box was marked on Claimant’s TAA approval form. C.R.
Item 3 (Request by Worker for Training Approval and Allowances While in Training)
at 1; see also N.T. at 19. Botti explained:

             R[eferee] Okay. So then if he was approved part[-]time
             training why would [Claimant] dropping th[e Cisco] class
             have resulted in a denial of benefits?
             [Botti] Well, I’m not sure if he should have been (inaudible)
             additional paperwork. He might have not been eligible for
             any of the weeks if he was in part[-]time training.
             R[eferee] Well, you issued decisions related to specific
             weeks, so [how] was that done if he was approved for part[-
             ]time training according to that document?
             [Botti] Because when he submitted it for that week when we
             pulled up the case notes for that particular week that
             (inaudible) he was dropping that course and changing to
             part[-]time status at that particular week, that’s what we
             haven’t supplied for the week that we had to verify at that
             time.

N.T. at 19-20.
             Claimant testified that he was enrolled in and attended classes 20 hours
per week, which is considered full-time at DCCC, during the weeks ending March 17,
March 24 and March 31, 2018. See N.T. at 8-9, 13-14. He further admitted that he
                                     6
received $573.00 in TRA benefits for the week ending March 17, 2018. See N.T. at 9.
Claimant described that the Weekly Request for Allowances by Worker in Training
forms seeking subsistence allowance for the weeks ending March 24 and 31, 2018
contain Wrease’s verification that Claimant attended all four of the scheduled class
days for those weeks. See C.R. Item 4 (Weekly Request for Allowances by Worker in
Training).
             Relative to the March 13, 2018 notation on the Case Progress Note,
Claimant explained that his Cisco class was to begin on March 13, 2018 but, due to the
timing of his ongoing CompTIA A+ class, and a medical procedure he underwent, he
had to drop the Cisco class, but he replaced it with Outlook and Excel classes during
the week ending March 17, 2018. See N.T. at 10, 15-16, 18. Therefore, Claimant was
enrolled in three DCCC classes during the week ending March 17, 2018. Claimant
introduced a June 6, 2018 letter, wherein Wrease declared: “[Claimant] has been
enrolled as a full-time student at [DCCC] since September 2017. During the weeks
3/17/18 to 3/31/18 he was in the CompTIA A+ Certification Program along with
Introduction to Microsoft Outlook and Introduction to Microsoft Excel classes.” N.T.
Claimant Ex. 1 at 1 (emphasis added).
             Claimant also introduced emails dated April 11, 2018 regarding his
training status. See N.T. at 17. Specifically, on April 11, 2018 at 10:49 a.m., the
Department’s CareerLink specialist emailed the Department’s Trade Division (and
copied Wrease), stating:

             [Claimant] had to drop the Cisco Certification [c]ourse he
             was previously registered for because he was required to
             begin emergency medical treatment the day his classes
             began. He was informed by DCCC that he can register for
             the Administrative Professional (MOS Certificate) course
             which begins April 23, which will put him back at full[-]time
             status.

                                          7
              Do you need the school to provide this information in
              writing?

N.T. Claimant Ex. 3 at 2. At 11:09 a.m. that same day, the Department’s Trade
Division responded: “Changed back to full[-]time.” N.T. Claimant Ex. 3 at 1
(emphasis added). Then, at 12:33 p.m., DCCC notified Claimant: “See the attached
below. I’ll send your schedule shortly.” N.T. Claimant Ex. 3 at 1. Claimant confirmed
that the Department eventually “reinstated [him] to full[-]time status[.]” N.T. at 13.6
              Based upon the evidence, the Referee found relative to Appeal Nos. 2092
and 2097 that “[C]laimant was enrolled in [DCCC] part[-]time during the week[s] at
issue[,]” Referee Decision, Appeal No. 2092 at 2; Referee Decision, Appeal No. 2097
at 2, but concluded that Claimant was nevertheless entitled to TRA benefits. See
Referee Decision, Appeal No. 2092 at 3; Referee Decision, Appeal No. 2097 at 3.
              This Court has explained:

              [T]he [UCBR] is the ultimate fact-finder in [UC] matters and
              is empowered to resolve all conflicts in evidence, witness
              credibility, and weight accorded the evidence. It is irrelevant
              whether the record contains evidence to support findings
              other than those made by the fact-finder; the critical inquiry
              is whether there is evidence to support the findings actually
              made. Where substantial evidence supports the [UCBR’s]
              findings, they are conclusive on appeal.

Sipps v. Unemployment Comp. Bd. of Review, 181 A.3d 479, 484 (Pa. Cmwlth. 2018)
(quoting Ductmate Indus., Inc. v. Unemployment Comp. Bd. of Review, 949 A.2d 338,
342 (Pa. Cmwlth. 2008) (citations omitted)). Further,



       6
         Claimant’s January 4, 2019 letter from DCCC explaining his training enrollment status was
not part of the record before the UCBR. “This Court may not consider any evidence that is not part
of the certified record on appeal.” Pa. Tpk. Comm’n v. Unemployment Comp. Bd. of Review, 991
A.2d 971, 974 (Pa. Cmwlth. 2009). Accordingly, we are constrained to grant the Department’s
Motions and strike the January 4, 2019 letter as extra-record evidence.

                                                8
               [s]ubstantial evidence is relevant evidence upon which a
               reasonable mind could base a conclusion. In deciding
               whether there is substantial evidence to support the
               [UCBR’s] findings, this Court must examine the testimony
               in the light most favorable to the prevailing party, . . . giving
               that party the benefit of any inferences which can logically
               and reasonably be drawn from the evidence.

Sipps, 181 A.3d at 484 (quoting Sanders v. Unemployment Comp. Bd. of Review, 739
A.2d 616, 618 (Pa. Cmwlth. 1999)).
               Here, the UCBR agreed with the Referee that the evidence supported a
finding that Claimant’s training was part-time during the claim weeks ending March
17, March 24 and March 31, 2018. See UCBR Decision, Appeal No. 2092 at 1; UCBR
Decision, Appeal No. 2097 at 1. However, the UCBR concluded relative to both
appeals that “[f]or the period at issue, [Claimant] was enrolled in part-time training,
which is entitled to be covered by TAA, but does not entitle him to TRA benefits. . . .”
See UCBR Decision, Appeal No. 2092 at 2; UCBR Decision, Appeal No. 2097 at 1.
Regarding Appeal No. 2092, the UCBR added: “[Claimant] received $573.00 in TRA
benefits to which he was not entitled, so an overpayment exists.” UCBR Decision,
Appeal No. 2092 at 2.
               This Court will now review the record evidence, to determine whether, in
fact, the UCBR’s findings are supported by substantial evidence.                           First, the
Department’s TRA Claim File Inquiry Record reflects that Claimant had been
receiving weekly $573.00 TRA payments since the claim week ending June 17, 2017.
C.R. Item 1 (Claim Records) at 12-15 (Department Ex. 10). The Department’s March
22, 2018 approval letter specifically stated: “I am writing to inform [you] that your
application for training or Completion TRA at [DCCC] . . . has been approved.”7 C.R.


       7
        It is not clear from the record why this letter was dated as late as March 22, 2018 in response
to Claimant’s April 9, 2017 TRA application. Nevertheless, that letter approved Claimant’s TRA for
the weeks ending March 24 and 31, 2018.
                                                  9
Item 3 at 1. Claimant’s April 9, 2017 Request by Worker for Training Approval and
Allowances form reveals that although the Department purportedly marked the “Part-
Time” box in the “For Office Use Only” portion of the form, the Department failed to
complete the remaining portions thereof (i.e., TAA type, certification date and
signature). See C.R. Item 3 (Request by Worker for Training Approval and Allowances
While in Training) at 1. Further, notwithstanding that the Trade Attendance Form
denotes that it “was submitted for a part-time training approval,” the daily attendance
portion of that document, directly below that language clearly shows that Claimant
attended the four scheduled training class days. C.R. Item 5 (Trade Attendance Form)
at 2. Moreover, Botti could not explain why the Department was concerned with the
March 13, 2018 notation alerting that Claimant dropped the Cisco class and would
therefore be enrolled only part-time, if that was already his status.
             Claimant testified that he was enrolled full-time at DCCC from the time
he began the training program in September 2017 and, although he dropped the Cisco
class during the week ending March 17, 2018, he added other classes that same week
in order to maintain his full-time status. Despite that the Department’s March 13, 2018
Case Progress Note reflected that dropping the Cisco class “will put [Claimant] at part-
time enrollment status,” C.R. Item 5 (Case Progress Note) at 1, the uncontradicted
record evidence supports that Claimant added his Outlook and Excel classes that same
week to maintain his full-time status. In addition, Wrease’s June 6, 2018 letter
confirmed Claimant’s testimony that he was enrolled in three classes and was “a full-
time student at [DCCC]” during the claim weeks ending March 17, 24 and 31, 2018.
See N.T. Claimant Ex. 1 at 1. Wrease also verified on Claimant’s Weekly Request for
Allowances by Worker in Training forms for the weeks ending March 24 and 31, 2018
that Claimant attended all four of the scheduled days for his three training classes



                                           10
during those weeks. See C.R. Item 4 (Weekly Request for Allowances by Worker in
Training).
              Although it may have appeared for a brief moment on March 13, 2018
that Claimant’s DCCC enrollment status might have dipped to part-time, there is no
record evidence that Claimant’s enrollment ever fell below full-time, let alone during
the weeks ending March 17, 24 and 31, 2018. Since Claimant clearly still had the
option of enrolling in additional classes during the week ending March 17, 2018, and
he did so, the Department prematurely changed Claimant’s status. The April 11, 2018
emails support a conclusion that the Department “changed [Claimant’s status] back to
full[-]time” because Claimant was already enrolled full-time. N.T. Claimant Ex. 3 at
1.
              Notwithstanding that the UCBR is “the ultimate fact-finder in [UC]
matters and is empowered to resolve all conflicts in evidence, witness credibility, and
weight accorded the evidence[,]” the record evidence does not support the UCBR’s
findings and conclusions in this case. Sipps, 181 A.3d at 484 (quoting Ductmate Indus.,
949 A.2d at 342); see Goldman v. Unemployment Comp. Bd. of Review (Pa. Cmwlth.
No. 2392 C.D. 2014, filed September 25, 2015); see also VanKersen v. Unemployment
Comp. Bd. of Review (Pa. Cmwlth. No. 1771 C.D. 2014, filed April 21, 2015).8 As
substantial record evidence does not support the UCBR’s findings that Claimant was
enrolled at DCCC only part-time during the claim weeks ending March 17, March 24
and March 31, 2018, the UCBR erred by concluding that Claimant was ineligible for
TRA benefits during those weeks and that he was overpaid TRA benefits during the
week ending March 17, 2018.


       8
          This Court acknowledges that its unreported memorandum opinions may only be cited “for
[their] persuasive value, but not as binding precedent.” Section 414(a) of the Commonwealth Court’s
Internal Operating Procedures, 210 Pa. Code § 69.414(a). Goldman and VanKersen are cited herein
for their persuasive value.
                                                11
For all of the above reasons, the UCBR’s orders are reversed.



                         ___________________________
                         ANNE E. COVEY, Judge




                            12
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Richard A. Spradlin,                   :
                        Petitioner     :
                                       :
                  v.                   :
                                       :
Unemployment Compensation              :
Board of Review,                       :
                    Respondent         :   No. 159 C.D. 2019
                                       :
Richard A. Spradlin,                   :
                        Petitioner     :
                                       :
                  v.                   :
                                       :
Unemployment Compensation              :
Board of Review,                       :   No. 160 C.D. 2019
                    Respondent         :


                               ORDER

            AND NOW, this 16th day of August, 2019, the Unemployment
Compensation Board of Review’s December 19, 2018 orders are reversed.
The Department of Labor and Industry’s Motions to Strike Extra-Record
Evidence are granted.


                                     ___________________________
                                     ANNE E. COVEY, Judge